In response to plaintiffs motion for a default judgment, defendant failed to provide a reasonable excuse for failing to file an answer (see e.g. Toure v Harrison, 6 AD3d 270, 271 [1st Dept 2004]). Rather, the record suggests that defendant’s inaction constituted a tactical decision on the part of herself and counsel. Nor did defendant demonstrate a meritorious defense to the action.
We have considered defendant’s remaining contentions and find them unavailing. Concur — Tom, J.P., Sweeny, Moskowitz, Renwick and Clark, JJ.